Case 3:21-cv-00006-MHL Document 3-10 Filed 01/06/21 Page 1 of 14 PageID# 627
Case 3:21-cv-00006-MHL Document 3-10 Filed 01/06/21 Page 2 of 14 PageID# 628




                                  1
                             2015
I.         ^ope Jfrannsi CntjjS lioctrine of
           IBtsicoberp 2013 ((txliiliit "B>")
a.         Pank of ^meriea jitef|tgal of payment
           correefponltence (Cxjjllitt "C")
ill.       Wi€€ mantins ^(aiement for iEoney
          #rker
lb.       (§3BiP Eato ^otoemker 17, 2015^fjetiff
           ^ale 60U Cpiiier^benue (€xf)ibit
          "wy
Case 3:21-cv-00006-MHL Document 3-10 Filed 01/06/21 Page 3 of 14 PageID# 629
Case 3:21-cv-00006-MHL Document 3-10 Filed 01/06/21 Page 4 of 14 PageID# 630




                    .:-v,

                                                                                                                                 ■ \L
                                                                                                                                  .'    '


                              v\.:"                                                                                                    W^ik

                                                                                                                       .V




        fliliiiill®liiii
                                                                       '.:          :
                                                                   ■               --



                                                                       ' J                           i         s            '          's -
                                                     • ■.; -                                                   v: -.fv.!
                                                                                                           v. V.-,


                                                                                                                                               '';^r
                                                     ^\                  'f '               <       ' -i*, '                ■"    v—"■'-
                                                                                                                                      - i
                                           s.i „''                                                                                            ■ ■M:
                                                               ■               '    '5;              / -           '                          ■'J'S
                            -'U'•'

             .' 4       ~'fJ'.V ■•„»"*..


                                                                        ♦ *'            ,       / "'''.
           Case 3:21-cv-00006-MHL Document 3-10 Filed 01/06/21 Page 5 of 14 PageID# 631
                                                             »Pop»Francis Bids tteClvtsifanDoctrtnoofDIsoorary




                                        FRIVATE ATTORNEY GENERALS OFnCE LLC
                                            Securing Your Private Rights of Action
                                               "It is not the function of our Government to keep the dtlzen from failing into error;
                                                     it is the function of the citizen to keep the Governmentfrom falling into error."
                                                                               (AmoicaaGeamanletllasa AHGcUttoa « Dowlib 8S9 V.S.88?» 442(1S80)


Home         About         Servfcm         Join Now          Biog        Shop         Contact



Pope Frands Ends the Guristiaii Doctrine ofDiscovery




TlwtkifiWaton Pcaiw»rejwrtcn evenn thai pertain to the extro^antoilaJ
of Ottccvety oonuoandod fits enElav8ii»nl8nd eonvortlon oflndlgefious peopiae.Bwtr proporty end land, m the 1600
rMm«a ofMaw Enatand Jamaa I srantad Wa eolcnlsta propatly itpWa In Amaitca Ijocauae the tanda ware"not now actually poasaaaed by any ChrtBtlan Prtnoo or Peopta^


Swv.       »ia attnl
bilits UK WWsto  miatSimm.
                      land IholIMbo
                                omUl»baftiaa
                                         clateMd
                                             Paiaby»liiimai
                                                    aaad pcaaeaaon.
                                                            eMI?f. artwl»n
                                                                        » ato<m»«I
                                                                               jianM
                                                                                   emi««<iulal
                                                                                           VliBtala eol««l« the rt(M » m™ Ih.i^nlraa
                                                                                               Govoiran«t..-.                 laiula. M and iiva» wllhlTi 100

tend ficiiii. to NaOva Anwtonai.....-n,.iww...inhmi..vi«a»E«0M»Calo.aaam.19.>.imitoD(>«MoaafClaa»wiY»aa«aiBolMaU.aiawaaa»ay<Dawy
                               to a» Supiama Coaiteaae.Jotoiaon v. MdMoali.n la Irenlc mal«» casa dM not auaesy lovolvB any Native Ameittana M
tend CH^to                                      ^...TV...                   «to e orauttalBililA tovaatota ttoagM a ttadofland llam lit. nanltoaltae lo(SaM.'Oodn»8»
              Vlto Zl«towa.latorto^il»'ed«sb and Itoianto pad <d9» US.to».-000011101ronoto'to 1818,OtoUAoevamotoMaoM pod j^landto Warn
                                      Ilto Jcootete.0» ttol,to.0.idtha adtfoal l»y«te to dato,Ih.land dimoob »             ■tolal.itodHo.uo..^
A»4dn«.'ciiiiilJiiatooJolinMaidianwroB«iallliaCliildlonBn«|)«onnoliooaliodo»iniedoooiplateeonWo»er»ialondaolA(ii8ileo<linln9li8 AsoolOlaeoJw- P"
       ■ , ■ 1^. |„fl noted die UA Iflliadtod aulhoitlv over Qtesa londa 6ein Gmal Britain. *nol.fllhBlaiidtog too coojpanqi of nia naSvaa! *tlo were
luMm     •AoeonllnbadMlunng.MMdcanlnalnroilldnrttiovBonyiloldBOSIndoiiendanlnnllona.butonlyoottnanttorisildenlsofUfl.land.to.lt^.Bniia^Ws
  «. ««,"n.n ndniooi note of innd htf dm Ptontodiavw wea Invalid bacauea fliey weie not Ota tawftd owneia. For Native Amadcana, thta daddon toiaehadowed dm Tien ol

ovonulad and remalno good low.

UHoSnoeoPnol poWdanodWo BylMtoBoldrtaannoldanul l2j|)2noid4rtapinE8TUpdaad:l2ffl3n014t«oniesrvdddidated;
eiipaW.lave.<e»ped,ed«aW:««deD™iM<»nin«mdenon<naloniv.lild.»oaodU.atondai=o(lhawadd-ama|ormiigione»tio"a<lad=rae«ncon«nia=dtolha
elhrtnatlonof stovery end human tralBcWng by the year2020 today atthe VaBcan.

.oo.ndd.Bn»MtonlTnid.NoeUKnooo(rop.«Kodn,dioBo«Ma«.ranTOd.Nn«Hnnh).l.d»<».tiNd).adomNalvto^aflWa.ln^to^d_M
■nw.     behind Oda mootlnn which (nciudod Popa Fmncto. 0»o Gmod Aya»IUit» Mohamnwd Taitf •WtedamMU. Mala Amrttanandaniayi (a Hindu eptrttuol lea^r). a^tho
totoyearvitdi lt»l|oaloldMlni,«80»<lon.alovory In ovary «ion.ln»nddklldbor.iin«lltudonond moan tnrinddn8toanyaclvddd.vlolalo.lhefion»yotltbailllofanydn8le
 potcon.



 Fbr the flfsittme In hlfitoiy. iralor Crttiollo, Anafcanand OrthodoK Chrtrthnaulbortlaa, along with taedare of iha Buddhist Hindu, Jawtab and MusOm lollfllono. mat to sign
 a fifiarad ccmmltnraniagdnst modem elavwy, which la considered a crtnw agalnathumanhy.
                            .v.b.wb.>dn<i.fr»w>a.<»Mtatee».cl»tBtlanadoctrtne-c>-«isoowafv/                                                                                    10
            Case 3:21-cv-00006-MHL Document 3-10 Filed 01/06/21 Page 6 of 14 PageID# 632
.2^7/2016                                                       »RDp»Francf8BvtothoClvf8tfenDoctrfr»orD(8CQV8ry
    W0consider ony action which does not treatomers as equalsto bo an obhoirent crimo *Popo Frands said"God Is a tova thstIs manKisstad In every humen being;everyone
    Is equal and ou^tto b» aSbrded Sissame tibeitr and dignity.* tgnoring dtts(act,dw Pope added,te an ehhorrentcrime*(hat manlfesis RmU as tnodem slavery.,jin oflbnse
    against humanity with vidimsfrom every walk of Ufa,butabove an amongstthe poor.'

    Frandsspoke oldie"atrodous scourge presenton a large ecsle throughoutthe vrarid.underthe guise oftourism,* retbrendng prestKudon.human trafflddng,forced labor,
    child labor end tha safe ofcigans.A reality which,ha added,la getSng worea every day.*Iho Pope tharetore urged both govammanisand the public to take roiqMmdbnity,
    asMng lham to'elavata Oia spiritual standard ofliving and the vision ofliberation* fiirmanklnd.



   PopoFfanclaon"MOaKNomomatavoiy, WtatodUbmSienandslgian.

   Pope Firands'a speech was Mowed by statementsfrom the mi^rallgloua lasdeis,beginning wffri tha Indian guru friala Amrttanandaniayi,also fatown aa Anuna.which
   means*hto{hat* In HIndL *D8atroytng the IHb ofanoSier pereon la an actofabusa agalnatthe glta ofGod,* Amma ststad,saatad next to Ota Pope."Wo need to davalop
   empaOiy.allowIne the dlvtnl^ wlOiIn each paraon to bo raalizsd I...).For Oie new ganersOons and vtdlms of human trafliddng.wa naod to establish a pracficel edueafton that
   wiil help Oism develop a gmafar awarenssa.Wa need Co arouse lliairdormantcourage and IblOi In lhamselveo,to help Oiem rise up again.Ihay must roalbee thai they are not
   waaitand powsriasa tantb8.but can be courageous Hons         Wliat we need Is a culture oflove.*

   As Andrew FOtrest, presideni ofWhBiFkee PotmiMea pointsd out,die signing oftha dactaralton also reprsssnts a mcmentofgreatooopeiaSon batwasn Shllta and 8unnl
   Muslim leBderB. Mohamad Ahmad 6>Tayeb,the GrantImam ofA1 Azhar,recalled the words oftha Prqshal:'An Arab is not superior to a non-Arab,justas a norhArab Is not
   superior to an Arab.*

   Ayotofiah Shefidi Bashser Hussaln al l^sijall(one oftha llvo Grand AyatoUshs oftraq)linked motfam aiavaiy to(he plagua oftsnoilsnr.'Modsm slavaiy la a ccmiptsocial
   phanomanon,o maSiod ofspraadlng terrorthroughout populatlens.ProstftuBon,like orgsn iralBcWng.la Klegsl and must be ettmlnatad.8oma existing systams ore
   reitoonaibto for these sodal Hie,baeause Ihet have not aueceeded In protecting the rights oftoe people end dietanca themselves from toe Inedtuilone which arejustIn toe eyes
   ofGod.'


   According to too 8014 Qlobtl Bttveiy tntepublished try toe Walk PTae Foundation,naarty 36 million people are currently vtctfms of modem stavsiy.This ataSsSclndudaa
   people who have losttheir Qbeity and are being exptoitod for personal or oommeidal Interests.Aeeerdhistothe(ntsmattoul Uter Orueriadbii,the tobi profitsobtalnsd
   by(btoed taborIn(ha privato eoononvy throughouttha world amounts to 8150 billion every year.

   Kara la toe textofthe OedatBflon,followed byo listofslgnatortea:


       We, tfte undersigned, ere geihered here today for a historic Initiative to inspire spiritual end practical action by all global
       faiths and people ofgood will everywhere to eradicate modem slavery across the world by 2020 and for all Ume.1 n the
       eyes of God*,each human being is a free person, whether girt, boy, woman or men. and la destined to existfor the
       go'ja ofelUn equality and fraternity. Modem slavery, In terms of human trafficking, forced labour and prostitution, organ
       trerri^Jdng, and any relationship that fails to raspect tha fundamental conviction that all people are equal and have the
       v; y';v freedom and dignity, la a crime against humanity. We pledge ourselves here today to do all in our power, within
       our faith communities end beyond, to work togetherfor the freedom ofall those who are enslaved and trafficked so thet
       their future may be restored. Today we have the opportunity, awareness, wisdom,innovation and technology to achieve
       this human and moral Imperative.

       *The Grand Imam ofAI Azhar uses the word "religions".

       Pope Francis

       Her Holiness Mate Amritanandamayi(Amma)

       Venerable BhIkkhunI Thich Nu Chen Khong(representing Zen Master Thfch Nhit Hanh)
       The Most Van. Datuk K Sri Dhammaratana. ChiefHigh Priest of Melaysia

       Rabbi Dr. Abraham Skorke

       Rabbi Dr. David Rosen

       Dr. Abbas Abdalta Abbas Sollman. Undersecretary ofState ofAl AzharAlsharif(representing Mohamad Ahmed El-
       Tayab, Grand Imam ofAPAzhaO
       Grand Ayatollah Mohammad Taqi aPModarresI

       Shaikh Naziyeh Razzaq Jaafar, Special advisor of Grand Ayatollah (representing Grand Ayatollah Sheikh Basheer
hdne/Airtwraa^dtjiiuwuaiadajom/bope-trartcto-and»thB-dMWian-<fcxrtrtn»of-d8CC¥gnf/                                                                                                ^
Case 3:21-cv-00006-MHL Document 3-10 Filed 01/06/21 Page 7 of 14 PageID# 633



 BankofAmerica

      Home Loans
 Payment Piocesslng
 PO Box 15222
 WUmington. DE 19886-5222


 HAROLD L HARRIS IV
 50LOVELLROAD
 HOLDEN. MA 01520



 7/2/2015                                                                                        .

 Dear HAROLD L HARRIS IV,

 Thank you for your recent payment. We were unable to process your payment,because we are
 unable to accept non-negotiable items as payment.

 We will adjust fees and interest charges during the current billing cycle if your new payment and a
 copy ofthis letter are received within 10 calendar days ofthe date ofthis letter. Please ensure that
 your full account number is on the front ofyour new payment and all future payments to avoid
  processing delays.

  Please call us toll-free at 1.800.669.6607, Monday through Friday from 8 a.m.to 9 p.m. or
  Saturday from 9 a.m. to 6 p.m.Eastern. We value your business and look forward to serving you in
  the future.

  Sincerely,

  Customer Service Department

  Bank of America,N.A.is required by law to inform you that it is a debt collector. If you are
  currently in a bankruptcy proceeding or have received a discharge ofthe debt referenced above,
  this notice is for informational purposes only and is not an attempt to collect a debt or demand a
  payment. If you are represented by an attorney, please provide this notice to your attorney.
  Home Loans Mortgage Return Letter
Case 3:21-cv-00006-MHL Document 3-10 Filed 01/06/21 Page 8 of 14 PageID# 634




                                                                                                                                                                                                                     2^5^
                                                                               •••prtnSBlaaa***                              BeBai<tei/B<)itsiaeM>st3kd Ratdi BA 7tB838J6S ta                           "TYrcaelme'
                                                                               Dutuuritoaiai:                                       CASHIER'S CHECK                                                     Di*: Utrl4.20l£
                                                                               Ptio® Bmlfr•toeoie*                                               ftifaittiftucli                                               ObANowOOS
                                                                               MeoU L» W tin e#H*Bk,MeeefcmBOsCaoanBBeiett                                                                                       taassBBM
                                                                                                                                               iTf^TT VMfffTlMWt                                                  fetlheot'
                                                                                                                                          HiniUI.HtnblV
                                                                                                                                             otoauan
                                                                               Fkjibb                                            VSmSSMSBmUfSSBBB
                                                                               To Bcstr
                                                                               ertolle
                                                                               Onkro£       UNITED STATESTRgASURY TORBANK OF AMERICA                                                        AMOUNT -CWlOOO
                                                                               WTTBSUUCBSfrAWAMClWrO?!THHBBHlIWnBBPaimrTOClBANP
                                                                               VoU WboB tVolabieBd brIn                                                                                         ***Ctiri866l
                                                                                                                                                                                                  BaakAtftrVbMWtm
                                                                               OofilTb: ^L<«bUNilU>STATES CITCZN TRUSTHAaotSURABROIV                          VloUan b Uxfal Honcr <13 USCaecdoa 411)
                                                                               BtDirrmMnTrRBMniiiamACocxatTKaoiQiBsaQ
                                                                               iiirAnMKiNn>o»iucmauotn,i»fMBooovMXH(iM,UHjUAN,nio9m
                                                                                                                                                  Autopiphsb"llarnslv HaytML
                                                                                                                                                               ^CoodAtAtty bfAirtortrtS^Ututijlio
                                                                                                                                                              *Aa 4^wwI Am a—   kw       Ommm
                                                                                                                                                                                                     .UjCCM09M<1)
                                                                                                                                 GteunrrrtATUtawciuMB MtMSObnuOt          Wiflw*Be^nte
                                                                                   COSISilSOei:           7&2B3&5&5I*             00s
Case 3:21-cv-00006-MHL Document 3-10 Filed 01/06/21 Page 9 of 14 PageID# 635




                                                            SFEC3ALINmuCnONS


                                                    Thtasuiy ConttvlSystem(Ofixt FHyments)



      1.    Non-Cash Item-Prepaid Eleclrontc Funds Transfer Only. Civdit these certified fundsonto your Notes Payable General Ledger
            AcoounL

      2.    Sight Dralt of Bankable Paper Guaranteed as Direct Obligation of the United Stales Ck>vemment is considered Cash Mon^for
            discluige of any Private or Public Contractual claim/offer to include those that are verbal. This valuable document written in Good
            Faith under the l>octrine of Necessity and tendered for Transfers by Assignment of Account to tlte Drawee to Render Settlement in
            Full Satisfaction and Closure of Entity Account No. 010568S92\rj transfer of Ciedit on Account.
      3.    This instrument is tendeied in good faith in accord and satisfaction in pursuant to UCC§3-311 Aoooid and Satisfaction by Use of
            Instniment

      4.    UCC CoUatetal No.2014-2725287^0.02- REDEEM IN LAWFUL MONEY-12 USC§4                          AUTHORnY TO MAKE CREDITS OR
            REFUNDS-26 use S 6402.




                                                Afemonmclumi^lawandMittseatd Authorities




Personal EXEMFIION ID 0t05€8$$2- Under section UCC § 3-104(1)a draft (or promissory note! b the equivalent of a check and may be
securitized or monetized by direct deposit in a commercial checking, time, thrift or savings account under Title 12 of the United Stales code.
Section I8I3(L)(1)and when deposited it becomes the equivalent of money as outlined under Section I813(L)(I). The narrow view that
money b limited to legal tender b rejected under Section I -201(24)of the UCC. It b not limited to United States dollars.

31U5.Code§ 3302-Custodians of money(I)A person liaving custody or possession of public money...shall deposit the money without
delay in the Treasury or with a depository designated by the Secretary of the Treasury under law...Shall be deposited not later tlian the third
day after the custodian receives the money...(d)An official or agent not complying with subsection(b)of the section may be removed ftom
office...


12 use§411 - Federal Reserve notes, to be issued at the discretion of the Board of Governors of the Federal Reserve System for the purpose of
making advances to Federal Reserve banks through the Federal Reserve agents as hereinafter set forth and for no other purpose,are autltorized.
The said notes shall be obligations of the United States and shall be receivable by all national and member banks and Federal Reserve banks and
for ail taxes,customs, and other public dues. They shall be redeemed In lawftil money on demand at the Tkeasuiy Depaxtment ofthe United
States, in the city of Washington. District of Columbia,or at any Federal Reserve Bank. 12 U5C 95a(2). 12 USC §615.
Case 3:21-cv-00006-MHL Document 3-10 Filed 01/06/21 Page 10 of 14 PageID# 636




Unless Ihe originai Negotiable Instrument is dishonored in writing within todays of receipt by the Secretary of the Treasury. Claimant's
financial institution is to release the credit on hold to Ihe payee(Claimant) within time stipulated ty Regulation'Z'Truth in Lending Act or on
the date designated, whichever is later. The amount of thb accepted drat is to be ledgered by Claimant's financial institution. TTL Department,
to the designated account for the redemption of this claim (Regulation Z). This statement constitutes Drawer's order to psg thisInstrument
upon presentment and endotsemeiU,

UOC§S-411-RFUSALTO PAY CASHIER'S CHECKS.IZLLER'S CHECKS.AND CERHFIED CHECKS(MONEY ORDERS]b)If the obligated bank
wxoqgftilly(1)refuses to pety a cashier's check or certified check,(money order)(ii)stops payment ofa teller's check,or(iii) refuses to pay a
dishonored teller's check, the person asserting the right to enforce the check is entitled to oompensatkm for expenses and loss of inleiest
resulting from the nonpayment and may recover consequential damages if the obligated bank reftises to pay after receiving notice of particular
circumstances giving rise to the damages. (UCC§ 3-104 - Negotiable Instrument, (f)(ii) An instrument may be a check even though it is
described on its face by another term,such as *(mon^ order).*
            Case 3:21-cv-00006-MHL Document 3-10 Filed 01/06/21 Page 11 of 14 PageID# 637



                                                                                  2014-2725287-40.04
                                                                                  Kentucky Secretary of State
UCC FINANCING STATEMENT AMENDMENT                                                 File Date     7/26/201512:48:36 PM
 Noma Qftfl atureds M itier                                                       Status        Active
                                                                                  Fee           $5.00

      Harold L.Harris
      50 Lovell Rd
      Holden,MA 01520                                                           This document Is a representation of a
                                                                                filing made electronically at the
                                                                                Kentucky Secretary of State's web site

INITIAL FINANCING STATEMENT FILE #
                                             2014«2725287-40
Type of Amendment
                                   Collateral Change - Add
NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT
    a. CRQANIZATtOrra NAME



    jD.lNOIVtOUAL*S SURNAME                               i^f^tt>EaSO>iALNAME                                      SUFFiX
       Harris                                                  Harold                      L.                      IV



4. This FINANCING STATEMENT covers the following collateral:

     8)The private Money Order paid to the Order of UNITED STATES TREASURY for BANK OF AMERICA for
     $360,000(three hundred sixty thousand)with account number 103222734 Is to insure the proper offset
     against my Entity Account Number.This Private Cashier's Check Is Private Property and therefore a
     $3,600,000(three million six hundred thousand)lien will be placed upon the Private Cashier's Check. If there
     Is any problem or defect with the Private Cashier's Check,the Private Cashier's Check Is to be returned to
     me within 10 days, with evidence of such defects,allowing me an opportunity to cure. If the private cashier's
     check Is rejected or dishonored and not returned back to me with an opportunity to cure, I will seek tort
     damages of $3,600,000 and will report such unlawful actions to the Parilamentary Commissioner In London,
     The House of Representatives In Washington DC and the House of Representative In Massachusetts.
Case 3:21-cv-00006-MHL Document 3-10 Filed 01/06/21 Page 12 of 14 PageID# 638
   Case 3:21-cv-00006-MHL Document 3-10 Filed 01/06/21 Page 13 of 14 PageID# 639




                                      G'RBLAW
                                      Goehring Rutter & Boehm
                                               ATTOUNKYS AT LAW


                                          Straightforward Thinking.
                                        1425 Spruce Street, Suite 100
                                          Philadelphia, PA 19102
                                                215-735-1910
                                     866-677-5970(tollfree)
                                NOVEMBER 17,2015 SHERIFF'S SALE

GRB Law serves as legal counsel to the City ofPhiladelphia for the collection of delinquent real estate taxes.
The properties identified below were listed by GRB Law with the Philadelphia SherifPs Office for the
Sheriffs Sale scheduled to commence at 10:00 a.m. on November 17, 2015 at The First District Plaza, 3801
Market Street, 3rd Floor, Philadelphia,PA.

The information provided below is public information. Its accuracy is not guaranteed. It is not intended as
legal advice or guidance to any bidder and it does not constitute representations or warranties by either GRB
Law or the City ofPhiladelphia relating to the title, physical condition or location ofany property identified.
Buyers assume all risks associated with bidding or purchasing any propel^ at Sheriffs Sale. Good
and marketable title is not guaranteed to any successful purchaser. Each bidder is responsible for conductog
his or her own title examination and to the extent possible, should attempt to detenmne the physical
condition and to verify the location of a property before making a bid. Bidders are cautioned that neither
GRB Law nor the City of Philadelphia can offer any bidder access to any property or structure prior to
Sheriffs Sale.

GRB Law cannot guarantee that any property listed below will be offered for sale on the date of the
scheduled Sheriffs Sale. Properties may be removed firom the sale list or continued to a future sale date at
any time prior to sale.

 A Sheriffs Sale is a public auction. GRB Law cannot provide any advantage to any interested pirohaser at
or prior to Sheriffs Sale. Successful bidders ate those persons making the highest bid and complying with
the published conditions ofsale and all other applicable laws.
Bidders should consider consulting a real estate and/or legal professional for guidance before bidding.


                                         PROPERTY ADDRESS                   I     OPENING BID   I   RESULTS
    OPA#         I WRITg I
                                 Postponed from ffto May i2,20iS Sheriff's Sale
                                           2530 N 28th Street                      $13.100.00
  281112400      I 1505-4112
                                 Postponed from Vie July 211. 201S Sheriff's Sale
                                          5647 Hunter Street                      $19,400.00
                  1507-4024
                                         855 North 45th Street                     $9.900.00
  062351300       1507-4033
                                         2844 Watertoo Stre^                       $8,900.00
  071090700       1507-4036
                                         2910 Mascher Street"                      $2.700.00
  071110200       1507-4038
                                        3021 North Water StreeT                    $2.700.00
  071346300       1507-4041
                                              2924 D Street                         $5.500.00
  071494700       1507^046
                                        1920 West Somerset Street                  $14.900.00
  111026500       1507-4056
                                          2905 North 5th Street                     $7.500.00
  882935400       1507-4061
                                    333.35 West Queen Street or Lane               $55.000.00
  124005000       1507-4085
                                        1711 West Bristol Street                    $2.900.00
                  1507-4094
                                         2451 North Gratz Street                    $4.400.00
   162051800      1507-4116
                                    2036 Chelten a/k/a E. Cheiten Ave.             $42.500.00
   171329101      1507-4127
                                                                                    $7.200.00
                  1507-4135               2421 North 5th Street
 Case 3:21-cv-00006-MHL Document 3-10 Filed 01/06/21 Page 14 of 14 PageID# 640


882929823   1511-4169       623 East Girard Avenue      $56,000.00     STAY
383277300   1511-4170         1732 S.21st Street        $10,600.00
364033700   1511-4171        2238 Oicktnson Street       $6,000.00   PP 2-16-16
364163300   1511-4172      1436 South RInggold Street    $7,600.00     STAY
364199600   1511-4173        1520 S.Stillman Street      $6,300.00
364252701   1511-4174         3137 Tasker Street         $8,900.00
364446800   1511-4175       1542 South Napa Street       $7,300.00
365293700   1511-4176         1733 Federal Street       $13,500.00
371141300   1511-4177         2224 N. Delhi Street       $6,600.00
371226200   1511-4178           2617 N. 12th St          $9,300.00
371265600   1511-4179        2621 North 13th Street      $7,400.00
371364700   1511-4180        703 West York Street       $18,200.00
372109100   1511-4181       2729 North Darien Street     $5,600.00
372110110   1511-4182          2749 N. Darien St.        $6,400.00
372271900   1511-4183        2919 North 13th Street     $6,300.00
372429400   1511-4184      1143 West Indiana Avenue     $5,700.00    PP1-19-16
381058100   1511-4185        3219 North 25th Street     $8,500.00
381078600   1511-4186      2845 North Stillman Street   $15,000.00
381232900   1511-4187        2814 N. Marston Street      $4,400.00
381326000   1511-4186       2915 W.Clearfield Street     $5,800.00     STAY
381328000   1511-4189     2816 West Clementine Street   $14,400.00
382207700   1511-4190        3120 North 35th Street      $5,700.00
392068600   1511-4191         517 Snyder Avenue         $10,200.00
393228600   1511-4102      2432 South Franklin Street   $12,500.00
394123100   1511-4193        2503 South Aider Street    $17,200.00
394136200   1511-4194       2438 South Alder Street     $10,600.00   PP 2-16-16
882927930   1511-4195        300 South 52nd Street      $34,500.00
401204200   1511-4198        1945 South 65th Street      $6,100.00
401216800   1511-4197        6011 Chester Avenue         $6,200.00
401225400   1511-4198        6046 Chester Avenue         $9,500.00
401239100   1511-4199         6318 Regent Street         $7,900.00
401248600   1511-4200         6058 Allman Street         $6,300.00   PP 2-16-16
401298900   1511-4201         6020 Upland Street        $4,900.00
401302800   1511-4202          6110 Upland Street        $5,900.00
402014100   1511-4203      2446 South Frazier Street     $6,700.00
882922190   1511-4204       1733-39 Dickinson Street    $11,700.00
402191700   1511-4205         5725 Reedland Street       $6,400.00
604063500   1511-4206          5541 Spruce Street        $7,300.00
403002000   1511-4207        1758 South 65th Street      $8,900.00   PP 1-19-16
                             1772 South 65th Street     $15,200.00   PP 2-16-16
403002700   1511-4208
            1511-4209      2103 South Daggett Street     $9,100.00
403014400
403020600   1511-4210           2115 Gould Street        $8,200.00
            1511-4211      2101-05 South 70th Street    $11,700.00   PP 2-16-16
403207500
            1511-4212        7035 Greenwav Avenue       $16,100.00
403269700
            1511-4213        7131 Elmwood Avenue         $9,100.00
404218700
            1511-4214          48 South 60th Street     $10,300.00
882011000
406109800   1511-4215           2560 Carroll Street      $7,300.00
            1511-4216          6527 Grays Avenue        $14,300.00
406185700
                              6412 German Street        $10,400.00
406264600   1511-4217
            1511-4218         7118 Glenloch Street      $14,500.00
412329700
            1511-4219        517 East Luray Street       $6,200.00
421040500
882006200   1511-4220      1500-04 North Peach Street   $22,000.00
421108500   1511-4221       435 East Eleanor Street     $10,000.00
421475600   1511-4222            4901 D Street          $12,200.00
871573120   1511-4223    2348 West Montgomery Avenue    $7,500.00
            1511-4224           236 Sulis Street        $5,600.00
422124200
                             8301 Savbrook Avenue       $10,200.00   PP 2-16-16
871561070   1511-4225
422349200   1511-4226       4552 Rising Sun Avenue       $8,200.00
            1511-4227         710 W.Russell Street       $6,500.00
431069100
             1511-4228      816 West Schiller Street     $4,700.00
431087700
             1511-4229        3445 North 6th Street     $22,000.00
431109900
